DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
This office action is in response to the amendment filed 06/27/2022.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 06/272022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-15 and 18-19 as being unpatentable over Tsuboyama et al. (US 2003/0152802 A1) in view of Stoessel et al. (US 2007/0082284 A1), claims 16 and 17 over Tsuboyama et al. (US 2003/1052802 A1) in view of Stoessel et al. (US 2007/0082284 A1) as applied to claims 1-15 and 18-19 and further in view of Metz et al. (US 2016/0072081 A1), and of claim 20 as being unpatentable over Tsuboyama et al. (US 2003/0152802 A1) in view of Stoessel et al. (US 2007/0082284 A1) as applied to claims 1-15 and 18-19 above and further in view of Holmes et al. (US 2006/0063026 A1).
	Claims 1, 14, and 18 have been amended.
	Claims 5-6 have been cancelled.
	Claims 1-4 and 7-20 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-12, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoessel et al. (US 2021/0111345 A1).
With respect to claim 1, Stoessel teaches the compound below (page 3).

    PNG
    media_image1.png
    494
    667
    media_image1.png
    Greyscale

This compound meets the requirements of instant Formula I when rings A and B are each a 6-membered carbocyclic and heterocyclic ring, respectively, Z1 and Z3 are carbon atoms, and Z2 and Z4 are nitrogen atoms, RA represents mono-substitution and the substituent is an amino and aryl, RB has a mono-substitution that is an aryl group, and RA and RB link with at least one additional ligand coordinated to M.
With respect to claim 2, Stoessel teaches the compound of claim 1, and RA and RB are each hydrogen, amino, or aryl, as discussed above.
With respect to claim 3, Stoessel teaches the compound of claim 1, as discussed above. Instant formula I possesses symmetry in such that the above compound can also be interpreted as rings A and B are each a 6-membered heterocyclic and carbocyclic ring, respectively, Z1 and Z3 are nitrogen atoms, and Z2 and Z4 are carbon atoms, RB represents mono-substitution and the substituent is an amino and aryl, RA has a mono-substitution that is an aryl group, and RA and RB link with at least one additional ligand coordinated to M.
This interpretation meets the requirements of the instant claim.
With respect to claim 4, Stoessel teaches the compound of claim 1, and Z1 and Z3 are carbon and Z2 and Z4 are nitrogen, as discussed above.
With respect to claim 7, Stoessel teaches the compound of claim 1, and a person of ordinary skill in the art would recognize that the compound is neutral.
With respect to claim 8, Stoessel teaches the compound of claim 1, and Ring A is a 6-membered ring.
With respect to claim 10, Stoessel teaches the compound of claim 1, and Ring B is a 6-membered aromatic ring.
With respect to claim 11, Stoessel teaches the compound of claim 1, and each of Ir and M are further coordinated to a substituted phenylpyridine ligand which is formed by 
    PNG
    media_image2.png
    199
    93
    media_image2.png
    Greyscale
 when each Y is a carbon atom and Ra is an aromatic group.
With respect to claim 12, Stoessel teaches the compound of claim 1, and LA  is selected as 
    PNG
    media_image3.png
    170
    154
    media_image3.png
    Greyscale
when each X group is a carbon atom.
With respect to claim 14, Stoessel an organic light emitting device comprising an anode, a cathode, an organic layer, and the organic layer comprises compound IrPt(L1G) (Example D8, Table 1, anode: ITO, paragraph 0248, line 4), organic layer comprising the compound (paragraph 0249, lines 3-7, cathode, paragraph 0248, lines 20-21), which is pictured below.

    PNG
    media_image1.png
    494
    667
    media_image1.png
    Greyscale

This compound meets the requirements of instant Formula I when rings A and B are each a 6-membered carbocyclic and heterocyclic ring, respectively, Z1 and Z3 are carbon atoms, and Z2 and Z4 are nitrogen atoms, RA represents mono-substitution and the substituent is an amino and aryl, RB has a mono-substitution that is an aryl group, and RA and RB link with at least one additional ligand coordinated to M.
With respect to claim 18, Stoessel teaches a consumer product (a full-color display device, paragraph 0181, line 16) which is an organic light emitting device comprising an anode, a cathode, an organic layer, and the organic layer comprises compound IrPt(L1G) (Example D8, Table 1, anode: ITO, paragraph 0248, line 4), organic layer comprising the compound (paragraph 0249, lines 3-7, cathode, paragraph 0248, lines 20-21), which is pictured below.

    PNG
    media_image1.png
    494
    667
    media_image1.png
    Greyscale

This compound meets the requirements of instant Formula I when rings A and B are each a 6-membered carbocyclic and heterocyclic ring, respectively, Z1 and Z3 are carbon atoms, and Z2 and Z4 are nitrogen atoms, RA represents mono-substitution and the substituent is an amino and aryl, RB has a mono-substitution that is an aryl group, and RA and RB link with at least one additional ligand coordinated to M.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2021/0111345 A1) as applied to claims 1-4, 7-8, 10-12, 14, and 18 above.
With respect to claim 15, Stoessel teaches the OLED of claim 14, and the organic layer is an emissive layer, and the compound is an emissive dopant or a non-emissive dopant (paragraph 0249).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Stoessel as a dopant in the emissive layer, as exemplified by Stoessel.
With respect to claim 19, Stoessel teaches the compound of claim 1, and a formulation comprising the metal complex (paragraph 0176, lines 2-3). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in a formulation, as taught by Stoessel.
With respect to claim 20, Stoessel teaches the compound of claim 1 and the compound may be use in a polymeric material (paragraph 0177, lines 8-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in a polymer, as taught by Stoessel.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2021/0111345 A1)  as applied to claims 1-4, 7-8, 10-12, 14, and 18  above, and further in view of Metz et al. (US 2016/0072081 A1).
With respect to claims 16 and 17, Stoessel teaches the OLED of claim 14 above, however, Stoessel does not teach the claimed host materials.
Metz teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 17 which is pictured below.

    PNG
    media_image4.png
    119
    225
    media_image4.png
    Greyscale

In this formula, T is a sulfur atom (paragraph 0084).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Metz as a host material in the OLED of Stoessel as Metz teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (paragraph 0090).
	
Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 9, claim 9 is drawn to a binuclear Ir/Pt complex with a central quadridentate ligand and the ligand possesses a 5-membered aromatic ring.
With respect to claim 13, claim 13 is drawn to 32,192 specific embodiments of the claimed invention which all feature a binuclear organometallic complex with a tetradentate platinum core with a bivalent linking group between two bidentate ligands, and a hexadentate iridium core.
A search of the prior art did not identify the claimed invention.
With respect to claim 9, the closest identified prior art is Stoessel et al. (US 2021/0111345 A1).
Stoessel teaches binuclear Ir/Pt complex with a central quadridentate ligand and the quadridentate ligand possesses two 6-membered aromatic rings. However, Stoessel does not teach, nor fairly suggest that the central ligand possesses a 5-membered aromatic ring. Therefore, neither Stoessel, nor the broader prior art provide teaching and/or motivation that would lead one of ordinary skill to arrive at the claimed invention.
With respect to claim 13, the closest identified prior art is Stoessel et al. (US 2021/0111345 A1).
Stoessel teaches binuclear Ir/Pt complex with a central quadridentate ligand and the quadridentate ligand possesses two 6-membered aromatic rings. However, Stoessel requires that the central quadridentate ligand is further substituted by a trivalent linking group that links the three bidentate iridium ligands at a position excluded by the instant specific embodiments. Therefore, neither Stoessel, nor the prior art provide teaching and/or motivation that would lead one of ordinary skill to arrive at the claimed invention

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786     

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786